DETAILED ACTION

Response to Amendment
Amendments, filed on October 28, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 10, 12 – 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim et al. (U.S. Patent No. 11,005,175 B2 and corresponding WO 2017/209481) in view of Choi et al. (U.S. Patent App. No. 2014/0176380 A1) and the Admitted Prior Art (APA).
Regarding claim 1, Lim et al. disclose a magnetic field shielding sheet comprising a main shielding layer meeting the claimed limitations but not of ferrite (Figures 8 and 9, elements 112), an adhesive layer (element 113), and an auxiliary shielding layer meeting the claimed limitations (element 111), the magnetic sheet blocking leaking magnetic fields (columns 5 – 8 discuss this, albeit primarily with regard to different shaped elements 112, but element 111 also intrinsically serves the same purpose).
Lim et al. fails to disclose the elements 112 being ferrite elements.
However, Choi et al. teach that, for antenna applications, ferrites are an exceptionally good shielding material (Abstract and Paragraphs 0046-0053 and 0080 – 0093).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Lim et al. to use ferrite bodies as taught by Choi et al., since ferrites are art recognized as being excellent shielding materials for use in antenna structures (same as in Lim et al.).
While Lim et al. discloses mm size bodies, Lim et al. fails to teach or render obvious the claimed requirement of a dimension of 100 mm or more and a thickness of the auxiliary shielding layer being half or less of an overall thickness of the main shielding layer (i.e. ferrite bodies).
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the overall dimension through routine experimentation, especially given the teaching in the APA (APA, page 2, paragraphs 3–4) regarding the need to form shielding structures for use in automobiles of dimensions greater than 100 mm and simple economics that the various thickness values impact the overall cost, weight and producibility of the product.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner also notes that the volume of the magnetic layer/bodies clearly impacts the magnetic shielding performance, so one can optimize the shielding performance by having different materials (ferrite versus amorphous ribbon, for example) and different magnetic volumes (all dimensions impact the volume, including thickness).
Regarding claim 2, Lim et al. disclose amorphous ribbons (col. 4, lines 4 - 23) and Choi et al. disclose Mn-Zn ferrites (citations above).
Regarding claim 3, Lim et al. disclose the claimed limitations (Figures).
Regarding claim 4, Lim et al. disclose the claimed limitations (Figures 8 and 9).
Regarding claims 5 and 6, while Lim et al. does not have a Figure illustrating alternating lamination of elements 111 and 112, the Examiner notes that this is mere duplication of parts.  Lim et al. also discusses a plurality of magnetic bodies being known to be a suitable embodiment of the disclosed invention (col. 8, lines 31 – 53).  While not exactly identical to the claimed alternating structure, the Examiner notes that duplication of parts (i.e. alternating layers 111/112/111/112/111/112/…) is well within the knowledge of a person of ordinary skill in the art, as duplication of parts is recognized as known technical knowledge by a skilled artisan.
Regarding claims 8 – 10, Choi et al. teach adding a heat radiating member to radiate heat from the magnetic shielding body (at least Paragraph 0076).  While Choi et al. is explicit with regard to metallic radiating layers, as in the prior Office Action, the Examiner takes Official Notice that ‘heat dissipating plastic materials’ are recognized in the art as equivalent to radiating, heat dissipating metallic materials’ (the key being the ‘heat dissipating’ feature)1.
Regarding claims 12 – 18 and 20, these limitations are met by Lim et al. noting their disclosure of a wireless power transmitting device (Abstract and at least Figures 12 and 13).

Claims 1 – 3, 8 – 10, 12 – 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yeo et al. (U.S. Patent App. No. 2015/01102892 A1) in view of Choi et al. (‘380 A1) and the Admitted Prior Art (APA).
Regarding claim 1, Yeo et al. disclose a magnetic field shielding sheet comprising a main shielding layer meeting the claimed limitations but not of ferrite (Figures, element 10), an adhesive layer (Paragraph 0052), and an auxiliary shielding layer meeting the claimed limitations (element 20, noting that this layer is referenced as a ‘magnetic metal body’ in Paragraphs 0043 and 0067), the magnetic sheet blocking leaking magnetic fields (Paragraphs 0045 and 0067, and also deemed intrinsically met given the structure of a continuous sheet versus divided portions).
Yeo et al. fails to disclose the elements 112 being ferrite elements.
However, Choi et al. teach that, for antenna applications, ferrites are an exceptionally good shielding material (Abstract and Paragraphs 0046-0053 and 0080 – 0093).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Yeo et al. to use ferrite bodies as taught by Choi et al., since ferrites are art recognized as being excellent shielding materials for use in antenna structures (same as in Yeo et al.).
While Yeo et al. discloses mm size bodies, Yeo et al. fails to explicitly teach or render obvious the claimed requirement of a dimension of 100 mm or more and a thickness of the auxiliary shielding layer being half or less of an overall thickness of the main shielding layer (i.e. ferrite bodies), though the Examiner notes that applying the maximum dimensions for the portions and gaps to the cover figure results in dimensions of 102 mm x 102 mm.
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the overall dimension through routine experimentation, especially given the teaching in the APA (APA, page 2, paragraphs 3–4) regarding the need to form shielding structures for use in automobiles of dimensions greater than 100 mm and simple economics that the various thickness values impact the overall cost, weight and producibility of the product.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner also notes that the volume of the magnetic layer/bodies clearly impacts the magnetic shielding performance, so one can optimize the shielding performance by having different materials (ferrite versus amorphous ribbon, for example) and different magnetic volumes (all dimensions impact the volume, including thickness).
Regarding claim 2, Yeo et al. fails to provide any materials for the magnetic metal body, but does disclose amorphous magnetic ribbons as known magnetic materials (Paragraphs 0074 - 0075) and Choi et al. disclose Mn-Zn ferrites (citations above).  Therefore, the Examiner deems that the selection of the claimed magnetic materials and the various generically disclosed magnetic materials are all known functional equivalents in suitable magnetic materials for use as shielding structures in wireless power applications, as taught by one or both of Yeo et al. and/or Choi et al., above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various magnetic materials are all known functional equivalents in the field of suitable magnetic materials for shielding applications.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 3, Yeo et al. disclose the claimed limitations (Figures).
Regarding claims 8 – 10, Choi et al. teach adding a heat radiating member to radiate heat from the magnetic shielding body (at least Paragraph 0076).  While Choi et al. is explicit with regard to metallic radiating layers, as in the prior Office Action, the Examiner takes Official Notice that ‘heat dissipating plastic materials’ are recognized in the art as equivalent to radiating, heat dissipating metallic materials’ (the key being the ‘heat dissipating’ feature)2.
Regarding claims 12 – 15 and 20, these limitations are met by Lim et al. noting their disclosure of a wireless power transmitting device (Abstract and at least Figures 12 and 13).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 19 require a specific structure that is neither anticipated by, nor rendered obvious by, the prior art of record.  While the concept of a non-perpendicular ‘slit’ is known (as in prior office action), the Examiner notes that the reason for using such a slit is to prevent flux flowing through the crack portion, but that is the same purpose of the additional magnetic metal sheets in the base references.  I.e. there is no motivation to use the claimed crack/slit structure when the primary references already solve the problem in a different manner.
Claims 4 – 6 and 16 – 18 are allowable over Yeo et al., as Yeo et al. fails to teach having a plurality of the magnetic sheets meeting the claimed requirements.  Lim et al. is deemed to render these claims obvious, but is commonly assigned and can be removed by perfection of Applicants’ claim to foreign priority (the current effective filing date of March 12, 2019 is more than 1 year past December 7, 2017).

Response to Arguments
The prior rejection of claims under 35 U.S.C § 102/103 - Various
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations no longer anticipated, nor rendered obvious, by the above noted rejection.

The rejection of claims under 35 U.S.C § 103(a) – Lim et al. or Yeo et al.
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. amendments to the independent claims) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For support of this position of Official Notice, see prior office action, specifically Paragraph No. 11 referencing Song et al. col. 8, lines 30 – 35 etc).
        2 For support of this position of Official Notice, see prior office action, specifically Paragraph No. 11 referencing Song et al. col. 8, lines 30 – 35 etc).